Citation Nr: 0518668	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
on direct and secondary bases.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The veteran testified at a hearing before a decision review 
officer in January 2003.


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral 
hearing loss, evaluated as 20 percent disabling and for 
tinnitus, evaluated as 10 percent disabling.

2.  A psychiatric disorder is not of service origin and is 
not causally related to the service-connected bilateral 
hearing loss and tinnitus.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
military service and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
November 2002, and supplemental statements of the case dated 
January 2004 and April 2005.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding this 
claim, and the evidence which has been received in this 
regard.  The appellant was also notified of the VCAA and what 
evidence VA would obtain in letters dated July 2002, March 
2003, June 2003, and April 2004.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Service connection is currently in effect for bilateral 
hearing loss, evaluated as 20 percent disabling and for 
tinnitus, evaluated as 10 percent disabling.

The service medical records are negative for any psychiatric 
disability.  The Board notes that a discharge examination is 
not of record.  A re-enlistment examination for service in 
the Reserve, dated in February 1982, clinically evaluated the 
veteran's psychiatric condition as normal.

An August 2001 VA individual therapy note indicates that the 
veteran complained of depression.  He stated that he was 
frustrated due to the ringing in his ears, and felt sad.  He 
denied suicidal ideation, manic symptoms, and denied a 
history of drug or alcohol abuse.  He stated that he had been 
depressed for a long time.  The impression was dysthymia, 
rule out major depression.

A November 2001 VA individual therapy note indicates that the 
veteran complained of pain in his back, body, and ringing in 
his ears.  He stated that he felt depressed because he was 
not able to do a lot of things.  The impression was major 
depression, with a GAF of 55.

A December 2001 VA initial psychotherapy evaluation indicates 
that the veteran had a depressed mood.  There was no evidence 
of significant memory impairment.  He denied ever making any 
suicide attempts.  He stated that in the past year he had 
suicidal ideation due to the ringing in his ears, and that 
the suicidal ideation had increased to once a seek over the 
last six to eight months.  He denied suicidal intent or 
plain.  He stated that he began to feel really sad about one 
year ago, and reported that at that time, his mood was a 
"1" on a scale of 1 to 10.  He reported that currently, his 
mood was a 4.5 out of 10.  The impression was major 
depression, with a GAF of 60.

Included in the veteran's file are VA treatment reports for 
depression, from 2002 through 2005.

The September 2002 VA examination indicates that the veteran 
repeatedly indicated that he felt that he was violated by 
having been dragged off by MPs after he refused to report for 
the draft.  He stated that all of his problems were a result 
of having been "violated" by the military and then having 
his hearing damaged during training.  He reported that he was 
depressed and angry about his hearing loss and also about the 
"pain" (which he could not explain).  He reported that he 
had problems with rage reactions and irritability.  He stated 
he "had not beaten anybody up for four or five months now" 
and that he did not like crowds.  On examination, he was 
alert, oriented in all three spheres, was in good contact 
with the more routine aspects of reality, and showed no signs 
or symptoms of psychosis.  His affect was blunted.  The 
examiner stated that the veteran seemed more flat, distant, 
and withdrawn than depressed.  Toward the end of the 
interview, the veteran began making facial grimaces as if he 
were in pain, which he related to tinnitus and hearing loss.  
The examiner stated that there did not appear to be any 
logical connection between the veteran's pain and his hearing 
loss and tinnitus.  There was no suicidal ideation, intent, 
or plans.  

The examiner stated that based on a review of the available 
medical records and the veteran's claims file, it was the 
examiner's opinion that the veteran had diagnoses of: 
dysthymic disorder, chronic, secondary to multiple life 
stressors, unrelated to military service, alcohol dependence 
in questionable remission, and impulse control disorder, 
predating military service; mixed personality disorder; and a 
GAF of 65.  In summary, the examiner stated that while the 
veteran met the diagnostic criteria for chronic depression, 
it was a function of his long-standing adjustment problems, 
interpersonal difficulties, impulse control problems, and 
alcohol dependence, and was not a function of his hearing 
loss and tinnitus.  The examiner stated that the severity of 
the veteran's depressive symptoms alone did not render him 
unemployable, and the veteran remained competent to manage 
his own funds.

In a statement received in October 2002, the veteran stated 
that he had never been treated for alcohol dependence, and 
never had a DUI judgment against him because he didn't drink 
alcohol.

In the January 2003 Decision Review Officer hearing, the 
veteran stated that he was not a drinker and had never been 
in an alcoholic program.  He reported that he was so 
depressed because of his physical condition and inability to 
be "gainfully employed."  He stated that his medication had 
really helped him.  He stated, "the pain in my head is hard 
for any doctor to prescribe anything."  He described his 
pain as being right across the eye, with "chirping" so loud 
that it disoriented him.  

The March 2004 VA addendum indicates that the veteran was 
evaluated in September 2002 for depression secondary to his 
service connected disorders of hearing loss and tinnitus.  
The examiner noted that at the time of the September 2002 
examination, diagnoses of dysthymic disorder, secondary to 
multiple life stressors, alcohol dependence in questionable 
remission, and impulse control disorder predating military 
service, were made along with an Axis II diagnosis of mixed 
personality disorder.  A GAF score of 65 was assigned for the 
veteran's depression.  The examiner had opined that the 
veteran's depression was not secondary to his hearing loss or 
tinnitus, but to multiple other life stressors as outlined in 
detail in the September 2002 report.  The examiner stated 
that after re-evaluating the veteran's entire claims file and 
all of his psychiatric records, it was the examiner's opinion 
that it was not at least as likely as not that the veteran's 
psychiatric disorder was aggravated by his service-connected 
mild to moderate hearing loss and/or tinnitus.  The examiner 
noted that the veteran's other compensation and pension 
examinations completed at the same time indicated that the 
veteran's complaints of loss of balance and dizziness were 
not related to his hearing loss, and there were 
inconsistencies noted in the extent of the veteran's claimed 
hearing loss and actual audiological results.  The examiner 
stated that the majority of the veteran's problems were not 
related to his depression, which was mild, nor his hearing 
loss or tinnitus. 

Associated with the veteran's file are Social Security 
Administration (SSA) records.  In May 2000, the veteran was 
granted SSA benefits after being diagnosed with chronic 
radiculopathy with a secondary diagnosis of spinal stenosis.

Analysis

The veteran claims service connection for a psychiatric 
disorder on direct and secondary bases. 

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease or disability which is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As for service connection for a psychiatric disorder on a 
direct basis, the veteran's service medical records are 
negative for any complaints or symptoms of a psychiatric 
disorder.  The first post-service clinical evidence of a 
psychiatric disorder was in 2001, approximately 30 years 
after separation from service.  There is no evidence of 
record that suggests any kind of etiological relationship 
between the current diagnosis of dysthymic disorder and the 
veteran's service.  Thus, the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder based on a causal connection between the veteran's 
current dysthymic disorder and his period of military 
service.
 
As for service connection for a psychiatric disorder as 
secondary to the veteran's service-connected bilateral 
hearing loss and tinnitus, the VA examiner in September 2002 
and in March 2004 indicated that the veteran's psychiatric 
disorder was not caused or aggravated by his service-
connected hearing loss and/or tinnitus.  There is no medical 
evidence of record that contradicts this opinion.  
Accordingly, the Board finds that service connection for a 
psychiatric disorder on direct and secondary bases is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder 
on direct and secondary bases is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


